In an action in which the plaintiff wife was granted a judgment of divorce, defendant appeals from an order of the Supreme Court, Suffolk County, dated May 19, 1976, which (1) granted plaintiffs motion to modify the said judgment by increasing the amount of alimony and child support awarded therein and (2) awarded her a counsel fee. Order reversed, without costs or disbursements, and motion granted only to the extent that Special Term is directed to schedule the matter for an immediate hearing as to all of the issues raised. The considerable increases in alimony and child support, and the counsel fee which was awarded, cannot be sustained on the present record, which contains no proof as to the defendant’s present financial situation. Hopkins, Acting P. J., Martuscello, Cohalan and Damiani, JJ., concur.